FILED

FEB 2 1 2014
UNITED STATES DISTRICT COURT C|erk. U.S. District& Bankrupf¢y
FOR THE DISTRICT OF COLUMBIA Courtsforthe Dlstrict of columbia

)

SPENCE TAYLOR, )
)

Petitioner, )

)

v ) civil A¢tion N@. /¢}¢ -¢'ZJ’Y

)

HON. JOY FLOWERS CONTI, et al., )
)

Respondents. )

)

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

According to the petitioner, "[t]he CIA and its agents and Director [are] using a
technology called voice to skull . . . to harass [the petitioner] and use him to gather intelligence
without his consent." Pet. ll 3. According to the petitioner, this technology "allowed a
microwave phone call directly to [the petitioner’s] brain" in such a way that the CIA can
"collect intelligence from [the petitioner’s] surroundings wherever he went." Id.; see id. ll 4.
When the petitioner complained to defendants Conti and Fisher, these respondents allegedly
"ordered a psych evaluation" rather than assist him. Ia'. ll 5. In this action, the petitioner
demands a writ of mandamus "enjoining these officers and agents . . . to cease and desist the

conspiratorial actions and harassing communications." lot ll 6.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff." Councz`l of and for the Blind of Delaware Courzly Valley v. Regcm, 709 F.Zd 1521,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that

993

[his] right to issuance of the writ is ‘clear and indisputable. Gulfstream Aerospace C0rp. v.
Mayacamas C0rp., 485 U.S. 271, 289 (1988) (citing Bankers Lzfe & Cas. C0. v. Hollarzd, 346
U.S. 379, 384 (1953)). This petitioner addresses none of these elements, and thus fails to meet
his burden.

The petition for a writ of mandamus will be denied. An Order accompanies this

Memorandum Opinion.

DATE; ?')w»~? %// zc>/ '
United//S{ates District Judge